DETAILED ACTION
This office action is responsive to application 16/962,783 filed on July 16, 2020.  Claims 1-33 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 7/16/20 and 12/15/20 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“detection unit” in claims 1-18 and 20-31
	“first detection unit” in claim 33
	“second detection unit” in claim 33
	“signal supply unit” in claims 2-12, 16, 18
	“first signal supply unit” in claims 29-31

	“pixel signal generation unit” in claims 3, 4, 16, 17, 22-24 and 33
	“first pixel signal generation unit” in claim 23, 29 and 30
	“second pixel signal generation unit” in claim 23 and 30
	“first current/voltage conversion unit” in claims 26-28

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim limitations are interpreted under 35 USC 112(f) as follows:
	The “detection unit” in claims 1-18 and 20-31 corresponds to an address event detection unit (400, figure 6, paragraph 0110 of US 2020/0358977).
	The “first detection unit” in claim 33 corresponds to an address event detection unit (400, figure 6, paragraph 0110 of US 2020/0358977).

	The “signal supply unit” in claims 2-12, 16, 18 corresponds to a circuit including the transfer transistor 331 and the OFG transistor 332 of each pixel (paragraph 0103 of US 2020/0358977).
	The “first signal supply unit” in claims 29-31 corresponds to a circuit including the transfer transistor 331 and the OFG transistor 332 of each pixel (paragraph 0103 of US 2020/0358977).
	The “second signal supply unit” in claims 29-31 corresponds to a circuit including the transfer transistor 331 and the OFG transistor 332 of each pixel (paragraph 0103 of US 2020/0358977).
	The “pixel signal generation unit” in claims 3, 4, 16, 17, 22-24 and 33 corresponds to a reset transistor 321, an amplification transistor 322, a selection transistor 323, and a floating diffusion layer 324 (320, figure 5, paragraph 0099 of US 2020/0358977).
	The “first pixel signal generation unit” in claim 23, 29 and 30 corresponds to a reset transistor 321, an amplification transistor 322, a selection transistor 323, and a floating diffusion layer 324 (320, figure 5, paragraph 0099 of US 2020/0358977).
	The “second pixel signal generation unit” in claim 23 and 30 corresponds to a reset transistor 321, an amplification transistor 322, a selection transistor 323, and a floating diffusion layer 324 (320, figure 5, paragraph 0099 of US 2020/0358977).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 24 recites “the fifth photoelectric conversion element” at line 7 thereof.  However, claim 24 and parent claims 20-22 do not previously recite a fifth photoelectric conversion element.  Therefore, it is unclear what this recitation is referring to.  As such, claim 24 is deemed indefinite by the Examiner.  For prior art purposes, the Examiner will interpret this recitation to instead read “the third photoelectric conversion element”.
	Claim 24 additionally recites “the sixth transistor” at line 12 thereof.  However, claim 24 and parent claims 20-22 do not previously recite a sixth transistor.  Therefore, it is unclear what this recitation is referring to.  As such, claim 24 is deemed indefinite for this additional reason.

	Claims 27 (lines 4 and 5) and 28 (line 10 of page 99) each recite “the second current/voltage conversion unit”.  However, no second current/voltage conversion unit is previously recited in claims 27 and 28, respectively, or in the parent claim 26.  Therefore, it is unclear what these recitations are referring to.  As such, claims 27 and 28 are deemed indefinite by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 19, 20, 26 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0093273).

	Consider claim 1, Wang et al. teaches:
	A solid-state imaging element (figures 2-4) comprising: 
ph, figure 2, paragraph 0033); and 
	a detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see paragraph 0033) and a transfer unit (i.e. a comparator (21 or 22) transmitting an address event (AE), paragraph 0033).) that detects whether or not a change amount of the first electric signal of each of the plurality of photoelectric conversion elements exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) of the detection unit detect whether or not a change of the electric signal exceeds either of two thresholds, and output an address event (AE, i.e. detection signal) if either threshold is exceeded, see paragraphs 0052 and 0033.).

	Consider claim 13, and as applied to claim 1 above, Wang et al. further teaches a connection node (i.e. the input node of the differentiator, 21, figure 2) connected to the photoelectric conversion element (26, see figure 2) and the detection unit (see figure 2); and 


	Consider claim 19, Wang et al. teaches:
	A control method (figure 9) of a solid-state imaging element (figure 3 and 4), the method comprising: 
	a signal supplying step (124, figure 9, paragraphs 0052 and 0053) of supplying, to a connection node (e.g. the input node of the cluster-specific differentiator unit, 21, figure 2, 60, figure 4), an electric signal (Vph, figure 2) of each of a plurality of photoelectric conversion elements (i.e. of each photoreceptor, 70-73, figure 4, paragraphs 0039-0041), each of which photoelectrically converts incident light (i.e. via a photodiode, 26, figure 2) to generate the electric signal (see paragraph 0023) according to a predetermined control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); and 


	Consider claim 20, Wang et al. teaches:
	A solid-state imaging element (figures 2-4) comprising: 
	a first photoelectric conversion element (i.e. a photodiode (26, figure 2) of one of photoreceptors 70-73 of figure 4, paragraph 0039) that photoelectrically converts incident light to generate a first electric signal (Vph, paragraph 0033); 
	a second photoelectric conversion element (i.e. a photodiode (26, figure 2) of another one of photoreceptors 70-73 of figure 4, paragraph 0039) that photoelectrically converts the incident light to generate a second electric signal (Vph, paragraph 0033); 
	a detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see paragraph 0033) and a transfer unit (i.e. a comparator (21 or 22) transmitting an address event (AE), paragraph 0033).) that detects whether or not at least any one of a change amount of the first electric signal or a change amount of the second electric signal 
	a connection node (i.e. the input node of the common differentiator, 60, figure 4, see 21 of figure 2) connected to the first photoelectric conversion element (26), the second photoelectric conversion element (26), and the detection unit (see figures 2 and 4).

	Consider claim 26, and as applied to claim 20 above, Wang et al. further teaches that the first electric signal including a first photocurrent (i.e. from a photodiode, 26, figure 2), and the second electric signal including a second photocurrent (i.e. from a photodiode, 26, figure 2), the solid-state imaging element further comprising: 
	a connection node connected to the first photoelectric conversion element, the second photoelectric conversion element, and the detection unit (i.e. the input node of the differentiator, 21, figure 2, 60, figure 4); 
	a first current/voltage conversion unit (inverter, 28, paragraph 0033) that converts at least one of the first photocurrent or the second photocurrent into a voltage signal of a logarithm of the photocurrent (see figure 2, paragraph 0033); 
	a buffer (30) that corrects the voltage signal to output (see paragraph 0033); 
	a capacitor (C1) inserted between the buffer (30) and the connection node (see figure 2); and 

	the first photoelectric conversion element (26) generates the first photocurrent (paragraph 0033), and the second photoelectric conversion element (26) generates the second photocurrent (paragraph 0033).

	Consider claim 32, Wang et al. teaches
	A control method (figure 9) of a solid-state imaging element (figures 3 and 4), the method comprising: 
	a signal supplying step (124, figure 9, paragraphs 0052 and 0053) of supplying a first electric signal (Vph, figure 2) generated by photoelectric conversion of incident light by a first photoelectric conversion element (i.e. via a photodiode, 26, figure 2, paragraph 0033) to a connection node (e.g. the input node of the cluster-specific differentiator unit, 21, figure 2, 60, figure 4) according to a first control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041) and supplying a second electric signal generated by photoelectric conversion of the incident light by a second photoelectric conversion element to the connection node according to a second control signal (Electric signals from photoreceptors 70-73 (figure 4) are sequentially supplied to the common connection node, paragraphs 0039-0041, 0047 and 0052.); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0093273).

	Consider claim 21, and as applied to claim 20 above, Wang et al. further teaches a first switch (e.g. connected to one of photoreceptors 70-73, as shown in figure 4) that supplies the first electric signal to the connection node according to a first control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); and a second switch (e.g. connected to another one of photoreceptors 70-73, as shown in figure 4) that supplies the second electric signal to the connection node according to a second control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041), wherein the detection unit detects whether or not a change amount of either the first or second electric signal supplied to the connection node exceeds the predetermined threshold (see paragraphs 0041 and 0047).
	However, Wang et al. does not explicitly teach that the first and second switches are transistors.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a transistor as a switch are well known and expected in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second switches taught by Wang et al. be first and second transistors for the benefit that transistors are inexpensive and readily available.

Claims 2-4, 16-18, 22-24, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0093273) in view of Delbruck et al. (US 2014/0326854).

	Consider claim 2, and as applied to claim 1 above, Wang et al. further teaches first switches (e.g. connected to photoreceptors 70-73, as shown in figure 4) of a signal supply unit (i.e. the first switches are equivalent to OG transistors of a signal supply unit) that supply the electric signal (Vph) of each of the plurality of photoelectric conversion elements to a connection node (i.e. the input node of the differentiator (21) shown in figure 2) according to a predetermined control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041);  
	the detection unit detects whether or not a change amount of the electric signal supplied to the connection node exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) detect whether or not a change of the electric signal exceeds either of two thresholds, and output an address event (AE) if either threshold is exceeded, see paragraphs 0052 and 0033); and 
	However, Wang et al. does not explicitly teach that the signal supply unit includes a transfer transistor as is required due to the interpretation of this element under 35 USC 112(f).
	Delbruck et al. similarly teaches pixel circuit (figure 2) including a photodiode (20) which outputs to an event detection unit (100, paragraph 0039).
CAS, figure 2) for transferring the output signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal supply unit taught by Wang et al. additionally include a transfer transistor for each photodiode as taught by Delbruck et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).

	Consider claim 3, and as applied to claim 2 above, Wang et al. does not explicitly teach a pixel signal generation unit that generates a pixel signal according to a second electric signal generated by the photoelectric conversion element, wherein the signal supply unit sequentially selects the second electric signal of each of the plurality of photoelectric conversion elements to supply to the pixel signal generation unit in a case where the change amount exceeds the predetermined threshold.
	Delbruck et al. further teaches a pixel signal generation unit (brightness readout circuit, 300, figure 2) that generates a voltage signal corresponding to an electric signal supplied to the floating diffusion layer as a pixel signal (see paragraphs 0042 and 0044), wherein the signal supply unit (MCAS, figure 2) sequentially selects the second electric signal of each of the plurality of photoelectric conversion elements to supply to the pixel signal generation unit in a case where the change amount exceeds the predetermined threshold (Sequential selection is detailed in paragraphs 0042 and 0044).

	The Examiner notes that the recitation “the signal supply unit sequentially selects the second electric signal of each of the plurality of photoelectric conversion elements to supply to the pixel signal generation unit in a case where the change amount exceeds the predetermined threshold” pertains to the manner of operating the claimed device and thus does not differentiate the apparatus of claim 3 from the prior art.  See MPEP 2114(II).

	Consider claim 4, and as applied to claim 3 above, Wang et al. further teaches that the connection node is connected to N (N is an integer not smaller than 2) of the photoelectric conversion elements (e.g. 4 photoelectric conversion elements, see figure 4).
	Delbruck et al. teaches that the pixel signal generation unit generates a signal of a voltage corresponding to the second electric signal of an element selected according to a selection signal (VCAS, figure 2) out of M (M is an integer smaller than N) of the photoelectric conversion elements (i.e. M = 1, see figure 2) as the pixel signal (see paragraphs 0042 and 0044).

	Consider claim 16, Wang et al. teaches:

	a photoelectric conversion element (i.e. a photodiode (26, figure 2) of one of photoreceptors 70-73 of figure 4, paragraph 0039) that photoelectrically converts incident light to generate an electric signal (Vph, paragraph 0033); 
	a first switch (e.g. connected to photoreceptor 70, as shown in figure 4) of a signal supply unit (i.e. the first switch is equivalent to an OG transistor of a signal supply unit) that supplies the electric signal (Vph) to either a connection node (i.e. the input node of the differentiator (21) shown in figure 2) according to a predetermined control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); 
	a detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see paragraph 0033) and a transfer unit (i.e. a comparator (21 or 22) transmitting an address event (AE), paragraph 0033).) that detects whether or not a change amount of the electric signal supplied to the connection node exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) detect whether or not a change of the electric signal exceeds either of two thresholds, and output an address event (AE) if either threshold is exceeded, see paragraphs 0052 and 0033).
	However, Wang et al. does not explicitly teach that the signal supply unit includes a transfer transistor as is required due to the interpretation of this element under 35 
	Delbruck et al. similarly teaches pixel circuit (figure 2) including a photodiode (20) which outputs to an event detection unit (100, paragraph 0039).
	However, Delbruck et al. additionally teaches a transfer transistor (MCAS, figure 2) for transferring the output signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044), and a pixel signal generation unit (brightness readout circuit, 300, figure 2) that generates a voltage signal corresponding to the electric signal supplied to the floating diffusion layer as a pixel signal (see paragraphs 0042 and 0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal supply unit taught by Wang et al. additionally include a transfer transistor as taught by Delbruck et al. and the solid state imaging element taught by Wang et al. include a pixel signal generation unit as taught by Delbruck et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).

	Consider claim 17, and as applied to claim 16 above, Wang et al. further teaches that the signal supply unit includes: a first switch (e.g. connected to photoreceptor 70, as shown in figure 4) that supplies the electric signal to the connection node according to a predetermined control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); and 

	However Wang et al. does not explicitly teach a second transistor that supplies the electric signal to a floating diffusion layer according to a predetermined control signal, the pixel signal generation unit is arranged in each of a plurality of pixels.
	Delbruck et al. additionally teaches that each pixel comprises a transfer transistor (i.e. second transistor, MCAS, figure 2) for transferring the electric signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044) of a pixel signal generation unit (brightness readout circuit, 300) via a control signal (VCAS), paragraphs 0042 and 0044, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each pixel taught by Wang et al. include a transfer transistor, floating diffusion and pixel signal generation unit as taught by Delbruck et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).
	The combination of Wang et al. and Delbruck et al. does not explicitly teach that the first switch is a transistor.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a transistor as a switch are well known and expected in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first switch taught by Wang et al. and Delbruck et al. be a first transistor for the benefit that transistors are inexpensive and readily available.

	Consider claim 18, Wang et al. teaches:
	An imaging device (figures 2-4) comprising: 
	a plurality of photoelectric conversion elements (i.e. photodiodes (26, figure 2) of each of photoreceptors 70-73 of figure 4, paragraph 0039) each of which photoelectrically converts incident light to generate an electric signal (Vph, paragraph 0033); 
	first switches (e.g. connected to photoreceptors 70-73, as shown in figure 4) of a signal supply unit (i.e. the first switches are equivalent to OG transistors of a signal supply unit) that supply the electric signal (Vph) of each of the plurality of photoelectric conversion elements to a connection node (i.e. the input node of the differentiator (21) shown in figure 2) according to a predetermined control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041);  
	a detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see paragraph 0033) and a transfer unit (i.e. a comparator (21 or 22) transmitting an address event (AE), paragraph 0033).) that detects whether or not a change amount of the electric signal supplied to the connection node exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) detect whether or not a change of the electric signal exceeds either of two thresholds, 
	a recording unit that records the detection signal (The events are recorded, as detailed in paragraph 0047.).
	However, Wang et al. does not explicitly teach that the signal supply unit includes a transfer transistor as is required due to the interpretation of this element under 35 USC 112(f).
	Delbruck et al. similarly teaches pixel circuit (figure 2) including a photodiode (20) which outputs to an event detection unit (100, paragraph 0039).
	However, Delbruck et al. additionally teaches a transfer transistor (MCAS, figure 2) for transferring the output signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal supply unit taught by Wang et al. additionally include a transfer transistor for each photodiode as taught by Delbruck et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).

	Consider claim 29, Wang et al. teaches:
	A solid-state imaging element (figures 2-4) comprising: 
	a first photoelectric conversion element (i.e. a photodiode (26, figure 2) of one of photoreceptors 70-73 of figure 4, paragraph 0039) that photoelectrically converts incident light to generate a first electric signal (Vph, paragraph 0033);  
ph) to a connection node (i.e. the input node of the differentiator (21) shown in figure 2) according to a predetermined control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041);  
	a detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see paragraph 0033) and a transfer unit (i.e. a comparator (21 or 22) transmitting an address event (AE), paragraph 0033).) that detects whether or not a change amount of the electric signal supplied to the connection node exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) detect whether or not a change of the electric signal exceeds either of two thresholds, and output an address event (AE) if either threshold is exceeded, see paragraphs 0052 and 0033). 
	However, Wang et al. does not explicitly teach that the first photoelectric conversion element generates a second electric signal, a second signal supply unit that supplies the second electric signal to a first floating diffusion layer according to a second control signal, or a first pixel signal generation unit that generates a first pixel signal corresponding to the second electric signal supplied to the first floating diffusion layer.

	However, Delbruck et al. additionally teaches a transfer transistor (MCAS, figure 2) for transferring a second electric signal of the photodiode (20) to a floating diffusion (Pint) according to a second control signal (VCAS, see figure 2, paragraph 0044), and a pixel signal generation unit (brightness readout circuit, 300, figure 2) that generates a voltage signal corresponding to the electric signal supplied to the floating diffusion layer as a pixel signal (see paragraphs 0042 and 0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal supply units taught by Wang et al. additionally include a transfer transistor as taught by Delbruck et al. and the solid state imaging element taught by Wang et al. include a pixel signal generation unit as taught by Delbruck et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).

	Consider claim 30, and as applied to claim 29 above, Wang et al. further teaches a second photoelectric conversion element (i.e. a photodiode (26, figure 2) of one of photoreceptors 70-73 of figure 4 of a different cluster in figure 3, paragraph 0039) that photoelectrically converts incident light to generate a third electric signal (Vph, paragraph 0033).
	Wang et al. does not explicitly teach a third transistor that supplies to a second floating diffusion layer according to a third control signal, and a second pixel signal 
	Delbruck et al. teaches that each pixel includes a transfer transistor (MCAS, figure 2) for transferring an electric signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044) of a pixel signal generation unit (brightness readout circuit, 300) via a control signal (e.g. third or fourth control signal, VCAS, paragraphs 0042 and 0044, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an additional pixel cluster taught by Wang et al. include a third transistor, second floating diffusion layer and second pixel signal generation unit as taught by Delbruck et al. for the benefit of enabling a brightness level of an additional photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).

	Consider claim 31, Wang et al. teaches:
	An imaging device (figures 2-4) comprising: 
	a first photoelectric conversion element (i.e. a photodiode (26, figure 2) of one of photoreceptors 70-73 of figure 4, paragraph 0039) that photoelectrically converts incident light to generate a first electric signal (Vph, paragraph 0033); 
	a second photoelectric conversion element (i.e. a photodiode (26, figure 2) of another one of photoreceptors 70-73 of figure 4, paragraph 0039) that photoelectrically converts the incident light to generate a second electric signal (Vph, paragraph 0033); 
ph) to a connection node (i.e. the input node of the differentiator (21) shown in figure 2) according to a first control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); 
	a second switch (e.g. connected to photoreceptor 71, as shown in figure 4) of a second signal supply unit (i.e. the second switch is equivalent to an OG transistor of a signal supply unit) that supplies the second electric signal (Vph) to the connection node (i.e. the input node of the differentiator (21) shown in figure 2) according to a second control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); 
	a detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see paragraph 0033) and a transfer unit (i.e. a comparator (21 or 22) transmitting an address event (AE), paragraph 0033).) that detects whether or not a change amount of the electric signal supplied to the connection node exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) detect whether or not a change of the electric signal exceeds either of two thresholds, and output an address event (AE) if either threshold is exceeded, see paragraphs 0052 and 0033); and 

	However, Wang et al. does not explicitly teach that first signal supply unit and second signal supply unit each additionally include a transfer transistor, as is required by the interpretation of these units under 35 USC 112(f).
	Delbruck et al. similarly teaches pixel circuit (figure 2) including a photodiode (20) which outputs to an event detection unit (100, paragraph 0039).
	However, Delbruck et al. additionally teaches a transfer transistor (MCAS, figure 2) for transferring the output signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second signal supply units taught by Wang et al. additionally include transfer transistors as taught by Delbruck et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).

	Consider claim 33, Wang et al. teaches:
	A solid-state imaging element (figures 2-4) comprising: 
	a first photoelectric conversion element (i.e. a photodiode (26, figure 2) of one of photoreceptors 70-73 of figure 4, paragraph 0039) that photoelectrically converts incident light to generate a first electric signal (Vph, paragraph 0033); 
	a second photoelectric conversion element (i.e. a photodiode (26, figure 2) of one of photoreceptors 70-73 of figure 4 of a different cluster in figure 3, paragraph 0039) that ph, paragraph 0033); 
	a first detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see paragraph 0033) and a transfer unit (i.e. a comparator (21 or 22) transmitting an address event (AE), paragraph 0033).) that detects whether or not a change amount of the electric signal supplied to the connection node exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) detect whether or not a change of the electric signal exceeds either of two thresholds, and output an address event (AE) if either threshold is exceeded, see paragraphs 0052 and 0033) that detects whether or not a change amount of the first electric signal exceeds a predetermined threshold and outputs a detection signal indicating a result of the detection (Comparators (21, 22, figure 2) detect whether or not a change of the electric signal exceeds either of two thresholds, and output an address event (AE) if either threshold is exceeded, see paragraphs 0052 and 0033); 
	a second detection unit (As shown in figure 2, and detailed in paragraph 0033, Wang et al. teaches an equivalent detection unit to that of Applicant’s figure 6, as is required under the 35 USC 112(f) interpretation of this element.  For instance, Wang et al. teaches a current/voltage conversion unit (inverter, 28), a buffer (source-follower buffer, 30), a subtractor (differentiator, 21), a quantizer (comparator, 21 or 22, see 
	a first switch (e.g. connected to photoreceptors 70-73, as shown in figure 4) that supplies the first electric signal to the first detection unit according to a first control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); 
	a second switch (e.g. connected to photoreceptors 70-73, as shown in figure 4) that supplies the third electric signal to the second detection unit according to a second control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041); 
	a pixel signal generation unit that generates a pixel signal corresponding to any one of the second or fourth pixel signal; a third transistor that supplies the second electric signal to the pixel signal generation unit according to a third control signal; and a fourth transistor that supplies the fourth electric signal to the pixel signal generation unit according to a fourth control signal.

	Delbruck et al. similarly teaches pixel circuit (figure 2) including a photodiode (20) which outputs to an event detection unit (100, paragraph 0039).
	However, Delbruck et al. additionally teaches that the photodiode (20) generates an additional electric signal (e.g. second or fourth electric signal), a transfer transistor (MCAS, figure 2) for transferring the additional electric signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044) of a pixel signal generation unit (brightness readout circuit, 300) via a control signal (e.g. third or fourth control signal, VCAS, paragraphs 0042 and 0044, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pixel signal generation unit, third transistor and fourth transistor as taught by Delbruck et al. for processing second and fourth electric signals generated by the first and second photoelectric conversion elements taught by Wang et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).

However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a transistor as a switch are well known and expected in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second switches taught by Wang et al. and Delbruck et al. be first and second transistors for the benefit that transistors are inexpensive and readily available.

Consider claim 22, and as applied to claim 21 above, Wang et al. does not explicitly teach a pixel signal generating unit that generates a first pixel signal according to a third electric signal generated by the first photoelectric conversion element and generates a second pixel signal according to a fourth electric signal generated by the second photoelectric conversion element; a third transistor connected to the first photoelectric conversion element and the pixel signal generating unit; and a fourth transistor connected to the second photoelectric conversion element and the pixel signal generating unit, wherein the third transistor supplies the third electric signal to the pixel signal generating unit in a case where the change amount of the first electric signal exceeds the predetermined threshold, and the fourth transistor supplies the fourth electric signal to the pixel signal generating unit in a case where the change amount of the second electric signal exceeds the predetermined threshold.
	Delbruck et al. similarly teaches pixel circuit (figure 2) including a photodiode (20) which outputs to an event detection unit (100, paragraph 0039).
CAS, figure 2) for transferring the additional electric signal of the photodiode (20) to a floating diffusion (Pint, see figure 2, paragraph 0044) of a pixel signal generation unit (brightness readout circuit, 300) that generates a pixel signal (e.g. a first pixel signal or second pixel signal) via a control signal (e.g. third or fourth control signal, VCAS, paragraphs 0042 and 0044, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pixel signal generation unit, third transistor and fourth transistor as taught by Delbruck et al. for processing third and fourth electric signals generated by the first and second photoelectric conversion elements taught by Wang et al. for the benefit of enabling a brightness level of each photoelectric conversion element to be measured (Delbruck et al., paragraph 0042).
	The Examiner notes that the recitation “the third transistor supplies the third electric signal to the pixel signal generating unit in a case where the change amount of the first electric signal exceeds the predetermined threshold, and the fourth transistor supplies the fourth electric signal to the pixel signal generating unit in a case where the change amount of the second electric signal exceeds the predetermined threshold” pertains to the manner of operating the claimed device and thus does not differentiate the apparatus of claim 22 from the prior art.  See MPEP 2114(II).


	Delbruck et al. further teaches that each pixel (figure 2) includes a pixel signal generation unit (300) and associated transistor (MCAS).  Therefore, the combination of Wang et al. and Delbruck et al. teaches a first pixel signal generation unit that generates a first pixel signal according to the third electric signal generated by the first photoelectric conversion element; and a second pixel signal generation unit that generates a second pixel signal according to the fourth electric signal generated by the second photoelectric conversion element.
	The Examiner notes that the recitation “the third transistor supplies the third electric signal to the first pixel signal generation unit in a case where the change amount of the first electric signal exceeds the predetermined threshold, and the fourth transistor supplies the fourth electric signal to the second pixel signal generation unit in a case where the change amount of the second electric signal exceeds the predetermined threshold” pertains to the manner of operating the claimed device and thus does not differentiate the apparatus of claim 23 from the prior art.  See MPEP 2114(II).

	Consider claim 24, and as applied to claim 22 above, Wang et al. further teaches a third photoelectric conversion element that generates a fifth electric signal and a sixth electric signal (e.g. pixel 72 of figure 4); 
	a fifth switch that supplies an electric signal of the third photoelectric conversion element to the connection node according to a third control signal (see figure 4, paragraph 0041).
CAS).  Therefore, the combination of Wang et al. and Delbruck et al. teaches a second pixel signal generating unit that generates a third pixel signal according to the sixth electric signal, wherein the sixth transistor supplies the sixth electric signal to the second pixel signal generating unit in a case where a change amount of the fifth electric signal exceeds the predetermined threshold.
	However, the combination of Wang et al. and Delbruck et al. does not explicitly teach that the first and second switches are transistors.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a transistor as a switch are well known and expected in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the fifth switch taught by Wang et al. and Delbruck et al. be a fifth transistor for the benefit that transistors are inexpensive and readily available.
	The Examiner notes that the recitation “the sixth transistor supplies the sixth electric signal to the second pixel signal generating unit in a case where a change amount of the fifth electric signal exceeds the predetermined threshold” pertains to the manner of operating the claimed device and thus does not differentiate the apparatus of claim 23 from the prior art.  See MPEP 2114(II).

Claims 14, 15, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0093273) in view of Kim et al. (US 2016/0249002).

Consider claim 14, and as applied to claim 13 above, Wang does not explicitly teach an analog/digital converter that converts a pixel signal into a digital signal, wherein each of a predetermined number of current/voltage conversion units arranged in a predetermined direction further generates a signal of a voltage corresponding to the photocurrent as the pixel signal, and outputs the pixel signal to the analog/digital converter. 
Kim et al. similarly teaches an image sensor (figure 2) including a plurality of pixels (30), and further teaches that each pixel comprises a photodiode (PD, 10, figure 3) and a current/voltage conversion unit (50, figure 3, paragraph 0063).
However, Kim et al. additionally teaches an analog/digital converter (ADC, 151) that converts a pixel signal into a digital signal (see paragraph 0055), wherein each of a predetermined number of current/voltage conversion units (50) arranged in a predetermined direction (see figure 2) further generates a signal of a voltage corresponding to the photocurrent as the pixel signal (paragraph 0063), and outputs the pixel signal to the analog/digital converter (151, see paragraphs 0066 and 0067).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging element taught by Wang et al. include column current/voltage conversion units and ADCs as 

	Consider claim 15, and as applied to claim 13 above, Wang does not explicitly teach an analog/digital converter that converts a pixel signal into a digital signal for each of the plurality of photoelectric conversion elements, wherein each of current/voltage conversion units further generates a signal of a voltage corresponding to the photocurrent as the pixel signal, and outputs the pixel signal to the analog/digital converter.
Kim et al. similarly teaches an image sensor (figure 2) including a plurality of pixels (30), and further teaches that each pixel comprises a photodiode (PD, 10, figure 3) and a current/voltage conversion unit (50, figure 3, paragraph 0063).
However, Kim et al. additionally teaches an analog/digital converter (ADC, 151) that converts a pixel signal into a digital signal for each of the plurality of photoelectric conversion elements (see paragraph 0055), wherein each of current/voltage conversion units (50) further generates a signal of a voltage corresponding to the photocurrent as the pixel signal (paragraph 0063), and outputs the pixel signal to the analog/digital converter (151, see paragraphs 0066 and 0067).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging element taught by Wang et al. include column current/voltage conversion units and ADCs as taught by Kim et al. for the benefit of enabling pixel signals to be output as digital signals (Kim et al., paragraph 0055).

	Consider claim 27, and as applied to claim 26 above, Wang et al. does not explicitly teach that the first and second current/voltage conversion units output first and second voltage pixel signals to an analog/digital converter.
Kim et al. similarly teaches an image sensor (figure 2) including a plurality of pixels (30), and further teaches that each pixel comprises a photodiode (PD, 10, figure 3) and a current/voltage conversion unit (50, figure 3, paragraph 0063).
However, Kim et al. additionally teaches that first and second current/voltage conversion units (50) output first and second voltage pixel signals to an analog/digital converter (150).  See paragraphs 0053-0055.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging element taught by Wang et al. include column current/voltage conversion units and ADCs as taught by Kim et al. for the benefit of enabling pixel signals to be output as digital signals (Kim et al., paragraph 0055).

	Consider claim 28, and as applied to claim 26 above, Wang et al. does not explicitly teach that the first and second current/voltage conversion units output first and second voltage pixel signals to first and second analog/digital converters.
Kim et al. similarly teaches an image sensor (figure 2) including a plurality of pixels (30), and further teaches that each pixel comprises a photodiode (PD, 10, figure 3) and a current/voltage conversion unit (50, figure 3, paragraph 0063).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging element taught by Wang et al. include column current/voltage conversion units and ADCs as taught by Kim et al. for the benefit of enabling pixel signals to be output as digital signals (Kim et al., paragraph 0055).

Allowable Subject Matter
Claims 5-12, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 5, and as applied to claim 3 above, Delbruck et al. further teaches that the pixel signal generation unit (300, figure 2) is provided with: a reset transistor (Mreset) that initializes a floating diffusion layer (Pint); an amplification transistor (Mbuf) that amplifies a signal of a voltage of the floating diffusion layer (Pint); and a selection transistor (Msel) that outputs the amplified signal as the pixel signal according to a selection signal (ColSelect, see figure 2, paragraphs 0044-0046).


	Claims 6-9 contain allowable subject matter as depending from claim 5.

	Consider claim 10, and as applied to claim 1 above, Wang et al. teaches switches of a signal supply unit (see figure 4) for supplying the first electric signal of each of the plurality of photoelectric conversion elements (e.g. 70-73 of figure 4) to a connection node (i.e. the input node of the differentiator, 21, figure 2, 60, figure 4) according to a predetermined control signal (i.e. via a selection signal from a digital control module (54), paragraph 0041).
	However, the prior art of record does not teach nor reasonably suggest that the detection unit is provided with: first and second N-type transistors that convert the first electric signal into a voltage signal of a logarithm of the first electric signal; and a P-type transistor that supplies a constant current to the first and second N-type transistors, in combination with the other elements recited in claim 10 and parent claim 1.

	Claims 11 and 12 contain allowable subject matter as depending from claim 10.

reset) that initializes a floating diffusion layer (Pint); an amplification transistor (Mbuf) that amplifies a signal of a voltage of the floating diffusion layer (Pint); and a selection transistor (Msel) that outputs the amplified signal as the pixel signal according to a selection signal (ColSelect, see figure 2, paragraphs 0044-0046).
	However, the prior art of record does not teach nor reasonably suggest that the detection unit is provided with: a plurality of N-type transistors that converts a photocurrent into a voltage signal of a logarithm of the photocurrent; and a P-type transistor that supplies a constant current to the plurality of N-type transistors, in combination with the other elements recited in parent claims 20-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Brandli et al. (A 240 x 180 130 dB 3 µs Latency Global Shutter Spatiotemporal Vision Sensor) teaches a pixel structure having both APS and DVS readout (see figure 1, pages 2333-2340).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696